Digitally signed by
                                                                               Reporter of Decisions
                             Illinois Official Reports                         Reason: I attest to the
                                                                               accuracy and integrity
                                                                               of this document
                                                                               Date: 2018.07.10
                                    Appellate Court                            14:47:35 -05'00'




           Board of Managers of Northbrook Country Condominium Ass’n v. Spiezer,
                                 2018 IL App (1st) 170868



Appellate Court         BOARD OF MANAGERS OF NORTHBROOK COUNTRY
Caption                 CONDOMINIUM ASSOCIATION, Plaintiff-Appellee, v. JUNE
                        SPIEZER, as Trustee of the June Spiezer Revocable Trust Dated
                        December 16, 1999, and UNKNOWN OCCUPANTS, Defendants
                        (Joseph Spiezer, Intervenor-Appellant).



District & No.          First District, Second Division
                        Docket No. 1-17-0868



Filed                   February 20, 2018
Supplemental
opinion filed           April 10, 2018



Decision Under          Appeal from the Circuit Court of Cook County, No. 16-M1-721683;
Review                  the Hon. Martin Moltz, Judge, presiding.



Judgment                Appeal dismissed; order to show cause entered.


Counsel on              K.O. Johnson, of Sycamore, for intervenor-appellant.
Appeal
                        Sandra T. Kahn and James A. Slowikowski, of Dickler, Kahn,
                        Slowikowski & Zavell, Ltd., of Arlington Heights, for appellee.
     Panel                     JUSTICE HYMAN delivered the judgment of the court, with opinion.
                               Presiding Justice Neville and Justice Pucinski concurred in the
                               judgment and opinion.


                                                OPINION

¶1         The Board of Managers of the Northbrook Country Condominium Association (Board)
       sued June Spiezer, trustee of the June Spiezer Revocable Trust, to recover common expenses
       owed on her condominium unit. After the trial court entered a default judgment and order of
       possession, her son, Joseph Spiezer, moved that the default judgment and order of possession
       be vacated, which the trial court granted. Joseph then moved to quash service, which the trial
       court denied, finding Joseph submitted to the court’s jurisdiction by filing the motion to vacate.
       The trial court entered another order of possession in favor of the Board.
¶2         Joseph timely appealed the order of possession, but the appeal was dismissed for want of
       prosecution. Board of Managers of Northbrook Country Condominium Ass’n v. Spiezer, No.
       1-13-0573 (Aug. 28, 2013) (unpublished summary order under Illinois Supreme Court Rule
       23(c)). Almost three years later, Joseph filed a motion in the trial court to vacate the order of
       possession and for an accounting and judgment in his favor. The trial court found it no longer
       had jurisdiction and dismissed his motion, as well as a motion to reconsider.
¶3         Joseph appeals arguing (i) the trial court had jurisdiction to rule on his motions and (ii) the
       order of possession was void and the complaint should be dismissed. Having let his appeal on
       these issues lapse, Joseph cannot exhume his case by motion, and we must dismiss.
¶4         Further, in his brief, Joseph’s attorney, K.O. Johnson, disparages opposing counsel and
       makes a number of statements that call into question the trial and appellate court’s integrity.
       Because of the acerbity of his statements and his past behavior (a panel of this court previously
       warned Johnson regarding improper conduct), we order that he show cause within 30 days why
       sanctions should not be imposed under Illinois Supreme Court Rule 375 (eff. Feb. 1, 1994).

¶5                                             Background
¶6         On August 31, 2012, the Board of Managers of the Northbrook Country Condominium
       Association filed a forcible entry and detainer complaint against June Spiezer, as trustee of the
       June Spiezer Revocable Trust and unknown occupants, seeking possession and common
       expenses. June died some nine months earlier, and, in addition to serving the summons and
       complaint on unknown occupants, the Board served Joseph Spiezer, June’s son. After the trial
       court entered a default order of possession in the Board’s favor, Joseph successfully moved to
       vacate the order of possession. Joseph also moved to quash service, but the trial court denied
       the motion, finding that by filing the motion to vacate, he submitted to the court’s jurisdiction.
¶7         On January 4, 2013, Joseph, as trustee of June Spiezer Revocable Trust, quitclaimed the
       condominium unit to himself. On January 16, 2013, the trial court once again entered an order
       of possession in the Board’s favor. Joseph filed a timely notice of appeal, which the appellate
       court dismissed for want of prosecution. Spiezer, No. 1-13-0573.
¶8         Nearly three years later, on May 20, 2016, Joseph filed a petition to vacate the January 16,
       2013, order of possession under section 2-1401(f) of the Code of Civil Procedure (735 ILCS


                                                    -2-
       5/2-1401(f) (West 2014)), arguing the order of possession was void because June was
       deceased when the complaint was filed and her beneficiaries were not named as a party. Joseph
       voluntarily withdrew the section 2-1401 petition on June 21, 2016. On August 2, 2016, Joseph
       filed a motion to intervene in the forcible entry and detainer case, rearguing that June
       predeceased the filing of the case and her beneficiaries had not been properly served with a
       summons and complaint. Joseph asserted he should be allowed to intervene to vacate the
       January 16, 2013, judgment, to present a motion for an accounting, and to obtain judgment in
       his favor for rental income the Board received on the property after entry of the order of
       possession.
¶9         By agreed order, the trial court continued the motion several times while the parties
       engaged in settlement talks. On November 10, 2016, Joseph’s attorney withdrew and his new
       attorney filed an appearance. The trial court continued the case to allow both parties to respond
       to Joseph’s motion to intervene. On November 16, 2016, Joseph’s new attorney filed another
       motion, seeking an accounting and asking the trial court to vacate the January 16, 2013,
       judgment and enter judgment in Joseph’s favor. After the Board responded, the trial court
       entered an order on December 23, 2016, dismissing Joseph’s motions for lack of jurisdiction
       finding that the “revestment doctrine,” as explained in People v. Bailey, 2014 IL 115459, did
       not permit the court to exercise jurisdiction. Joseph filed a motion to reconsider, which the trial
       court denied on March 9, 2017. On April 5, 2017, Joseph filed a notice of appeal from the
       December 23, 2016, order dismissing his motions and the March 9, 2017, order denying his
       motion to reconsider.

¶ 10                                               Analysis
¶ 11       In his initial brief, Joseph asserts this court has jurisdiction under Illinois Supreme Court
       Rule 306 (eff. Jan. 1, 2016) and Rule 303 (eff. Jan. 1, 2015). In his reply, however, Joseph
       abandons his argument that Rule 306 provides a basis for appellate jurisdiction, and relies
       solely on Rule 303. Because Rule 303 precludes us from exercising jurisdiction, we must
       dismiss this appeal.
¶ 12       Rule 303(a)(1) states that “The notice of appeal must be filed with the clerk of the circuit
       court within 30 days after the entry of the final judgment appealed from, or, if a timely posttrial
       motion directed against the judgment is filed, whether in a jury or a nonjury case, within 30
       days after the entry of the order disposing of the last pending postjudgment motion directed
       against that judgment or order ***.” Ill. S. Ct. R. 303(a)(1) (eff. Jan. 1, 2015).
¶ 13       Joseph argues that the trial court had jurisdiction to address the merits of his motion to
       vacate the January 16, 2013, order of possession because “a void order may be attacked at any
       time or in any court, either directly or collaterally.” Joseph asserts the order of possession was
       void because the Board failed to properly serve the trust, trustees, or beneficiaries. But in 2012,
       the trial court denied Joseph’s motion to quash service, finding that he submitted to the court’s
       jurisdiction by filing the motion to vacate its first order of possession. The trial court entered a
       second order of possession, and Joseph timely appealed. This court then dismissed the appeal
       for want of prosecution. Spiezer, No. 1-13-0573.
¶ 14       Some three years later, Joseph sought to make an end-run around his long abandoned
       appeal by filing a motion in the trial court to vacate the order of possession. His motion,
       however, does not create a right to appeal under Rule 303 nor does he provide us with any
       other rule that permits him to relitigate issues already decided in 2013 and already timely

                                                    -3-
       appealed, albeit dismissed for want of prosecution. Cf. In re K.A., 335 Ill. App. 3d 1095 (2003)
       (holding that where appeal is dismissed, party may not file section 2-1401 in trial court to
       circumvent the requirements of Rule 303); see also In re Estate of Kunsch, 342 Ill. App. 3d
552, 553 (2003) (dismissing appeal of disinherited son who sought to have will declared void
       after he failed to file a timely posttrial motion directed against the judgment).
¶ 15        In some limited circumstances, a court may be “revested” with jurisdiction. For the
       revestment doctrine to apply both parties must (1) actively participate in the proceedings, (2)
       fail to object to the untimeliness of the late filing, and (3) assert positions that make the
       proceedings inconsistent with the merits of the prior judgment and support the setting aside of
       at least part of that judgment. Bailey, 2014 IL 115459, ¶ 25 (citing People v. Kaeding, 98 Ill. 2d
237, 241 (1983)). When, as here, those requirements are not met, the court has no authority to
       address issues raised in an untimely motion.
¶ 16        We do not have jurisdiction and must dismiss.

¶ 17                                         Rule to Show Cause
¶ 18       Throughout his opening and reply briefs, Joseph’s attorney, K.O. Johnson, makes a series
       of remarks to disparage the performance of opposing counsel, calling her arguments
       “incoherent,” “bizarre,” “nauseating,” “nonsensical,” and a “word salad.” His remarks serve
       no purpose other than to demean or insult the other side. We expect all attorneys to behave with
       respect and civility in their written as well as oral interactions with opposing counsel and with
       the court.
¶ 19       Johnson then aims a few poisonous darts at this court. For instance, he suggests that a panel
       of this court intentionally withheld a Rule 23 order entered in a related case (Citibank, N.A. v.
       Unknown Heirs & Devisees of Spiezer, 2017 IL App (1st) 161291-U) by failing to mail him a
       copy and that his representation of his client was hindered as a result. Johnson should know
       that the appellate court clerk notifies attorneys when issuing a Rule 23 order but does not mail
       a copy to the attorneys. Instead of making reckless remarks about the court, it was incumbent
       on Johnson to follow the progress of his client’s case.
¶ 20       Johnson does not stop there. He goes further and condemns the entire appellate court’s
       integrity, suggesting that “the chance that this case will be decided on the up [and up] is a
       stretch given the history of these cases but this party generally attributes to ignorance that
       which can also be attributed to malice.” He further alleges, the Board “can literally say
       anything and prevail in this court.” Johnson closes his opening brief with a derisive slap at both
       the trial court and this court by asserting that when the judiciary “is too lazy, too stupid or too
       corrupt to administer justice, the foundations of democracy come apart.” Johnson attempts to
       justify these ad hominem attacks on his client’s failure to prevail in the trial court or in either
       the trial or appellate court in the related case. Inflammatory and intemperate statements like
       Johnson’s are highly improper, offensive, and have no place in legal briefs. We justices are
       thick-skinned; nevertheless, we are tasked to uphold the public’s trust and confidence in the
       legal system, especially on those rare occasions when a member of the bar intentionally and
       unnecessarily seeks to undermine that confidence.
¶ 21       We note that this is not Johnson’s first warning regarding inappropriate conduct before this
       court. In a 2011 case, In re Marriage of Myers, No. 2-10-1091 (Mar. 21, 2011) (unpublished
       order under Illinois Supreme Court Rule 23), the appellate court noted Johnson’s “utter
       disregard *** for appellate procedure” and described his multiple failures to meet deadlines

                                                    -4-
       “appalling and inexcusable.” The court admonished Johnson that similar conduct would not be
       tolerated.
¶ 22        Johnson’s statements flout the norms of proper discourse before the appellate court. Thus,
       we order that Johnson show cause within 30 days why sanctions should not be imposed under
       Illinois Supreme Court Rule 375 (eff. Feb. 1, 1994) (reviewing court may impose a sanction on
       party or attorney for party on reviewing court’s own initiative where court deems it
       appropriate; if reviewing court initiates the sanction, it shall require the party or attorney, or
       both, to show cause why a sanction should not be imposed before imposing the sanction).

¶ 23      Appeal dismissed; order to show cause entered.

¶ 24                                  SUPPLEMENTAL OPINION
¶ 25        This court granted defendant’s attorney, K.O. Johnson, 30 days to show cause why we
       should not impose sanctions on him under Illinois Supreme Court Rule 375 (eff. Feb. 1, 1994),
       for his unprofessional conduct before this court. As noted in the opinion, Johnson’s briefs
       make numerous disparaging remarks about opposing counsel and questioned the integrity of
       the trial court and the competency and integrity of the appellate court. Supra ¶¶ 18-20. Johnson
       had been warned about inappropriate conduct. In re Marriage of Myers, No. 2-10-1091 (Mar.
       21, 2011) (unpublished order under Illinois Supreme Court Rule 23) (showed “utter disregard
       *** for appellate procedure,” including deadlines).
¶ 26        We are not dealing with a self-represented litigant here but a licensed and experienced
       attorney who should know what constitutes the limits of proper argument. The statements
       addressed in the show cause order are not argument but accusations and wild and
       unsubstantiated accusations at that. To let them pass without admonishment would be
       perceived as condoning Johnson’s accusations and serve to undermine the judiciary’s
       legitimacy, authority, and persuasiveness in the minds of the public and his client. In the words
       of United States Supreme Court Chief Justice Warren Burger, “[L]awyers who know how to
       think but have not learned how to behave are a menace and a liability, not an asset, to the
       administration of justice.” Warren E. Burger, The Necessity for Civility, 52 F.R.D. 211, 215
       (1971).
¶ 27        More than 30 days has elapsed and we have not heard from Johnson. His client, however,
       filed a motion to intervene and asked for leave to file a pro se petition for rehearing as Johnson
       has failed to respond to his request. Having waived his right to respond, by operation of law,
       we enter sanctions against Johnson. We order that K.O. Johnson (i) pay a fine of $750 to the
       Clerk of the First Appellate District by May 11, 2018, and (ii) attend a minimum of six hours of
       civility and professionalism courses by September 30, 2018, which have been approved by the
       Illinois Supreme Court Commission on Professionalism (www.2civility.org/programs/cle/) or
       the Minimum Continuing Legal Education Board of the Supreme Court of Illinois
       (www.mcleboard.org), and file with this court by October 10, 2018, a verification listing for
       each course, its name, provider, number of hours, and date taken.
¶ 28        A copy of this opinion shall be sent to the Attorney Registration and Disciplinary
       Commission by the clerk of the court.




                                                   -5-